        Case 2:21-cv-01087-DJH Document 1 Filed 06/23/21 Page 1 of 9



 1 Karin Scherner Aldama (#023816)
   PERKINS COIE LLP
 2 2901 North Central Avenue, Suite 2000
   Phoenix, Arizona 85012-2788
 3 Telephone: 602.351.8000
   Facsimile: 602.648.7000
 4 KAldama@perkinscoie.com
   DocketPHX@perkinscoie.com
 5
 6 Attorneys for Plaintiff Nextiva, Inc.

 7                           UNITED STATES DISTRICT COURT

 8                                    DISTRICT OF ARIZONA

 9   Nextiva, Inc., an Arizona corporation,

10                       Plaintiff,                   No. CaseNumber
11          v.
                                                      COMPLAINT FOR DECLARATORY
12   Aspen American Insurance Company, a              JUDGMENT, BREACH OF
     Texas corporation,                               CONTRACT AND BREACH OF THE
13                                                    COVENANT OF GOOD FAITH AND
                         Defendant.                   FAIR DEALING
14                                                    -AND-
                                                      DEMAND FOR JURY TRIAL
15

16

17         COMES NOW PLAINTIFF, Nextiva, Inc., and for its Complaint alleges as
18 follows:

19 I.      PARTIES
20         1.     Plaintiff Nextiva, Inc. (“Nextiva”) is an Arizona corporation with its
21 principal place of business in Arizona.

22         2.     Upon information and belief, defendant Aspen American Insurance

23 Company (“Aspen” or “Defendant”) is an insurance company incorporated under the
24 laws of Texas with its principal place of business in Connecticut. Aspen is licensed to

25 and does business in the State of Arizona and conducts regular business in Maricopa

26 County, Arizona.
         Case 2:21-cv-01087-DJH Document 1 Filed 06/23/21 Page 2 of 9



 1 II.      JURISDICTION AND VENUE

 2          3.     This Court has jurisdiction of this action under 28 U.S.C. § 1332, there

 3 being complete diversity of citizenship between the parties and the matter in controversy

 4 exceeding the sum or value of $75,000, exclusive of interest and costs.

 5          4.     Venue is proper in this District under 28 U.S.C. § 1391(b)(2), in that a

 6 substantial part of the events and omissions giving rise to the claim occurred in this

 7 judicial district.

 8 III.     FACTUAL BACKGROUND

 9          A.     Underlying Lawsuit

10          5.     Nextiva is a cloud-based communication company that focuses on offering

11 its customers the ability to unify their business and internal communications into a single
12 platform. Among other things, Nextiva offers customers VoIP (“Voice over Internet

13 Protocol”) phone service, in which customers use the internet instead of traditional phone

14 lines for calling, faxing, texting, web conferencing, and essentially all of their
15 communication needs. This is a growing and highly competitive industry.

16          6.     One of Nextiva’s competitors is a company called RingCentral, Inc.

17 (“RingCentral”). The customers for whom Nextiva and RingCentral compete make their
18 buying decisions based primarily on research they conduct online, e.g., via review

19 websites. Purchasers of business-communications solutions typically spend time

20 researching the best solutions for their respective businesses, either themselves or through
21 the engagement of channel partners—that is, information-technology consultants that

22 research and help guide large business customers with respect to their communications-

23 systems purchasing and implementation needs. Purchasers review through this process
24 both positive and negative reviews of the services provides by both Nextiva and

25 RingCentral.

26

                                                  -2-
       Case 2:21-cv-01087-DJH Document 1 Filed 06/23/21 Page 3 of 9



 1         7.     On or about May 14, 2019, RingCentral filed a lawsuit in the United States

 2 District Court for the Northern District of California captioned RingCentral, Inc. v. John
 3 Does 1-19, Case No. 19-02626 (the “Underlying Lawsuit”). The complaint only named

 4 as defendants, Does 1-19. An amended complaint was filed on November 22, 2019,

 5 naming Nextiva as a defendant, with a new caption RingCentral, Inc. v. Nextiva, Inc., et
 6 al. A second amended complaint was filed on March 20, 2020, and a third amended

 7 complaint was filed on December 31, 2020. The Underlying Lawsuit seeks injunctive

 8 relief and damages from Nextiva and alleges five causes of action: Interference with
 9 Prospective Economic Advantage, Trade Libel, Defamation, Cybersquatting, and Unfair

10 Competition.

11         8.     RingCentral alleges in the Underlying Lawsuit, among other things, that

12 Nextiva “wrongfully interfered with its business opportunities” by creating fraudulent

13 websites to “steer potential business towards Nextiva.” RingCentral alleges that Nextiva

14 posted “fake” negative reviews of RingCentral’s service and “fake” positive reviews of
15 Nextiva’s service. RingCentral further alleges that Nextiva posted such “fake” public

16 reviews on a number of independent online communications and collaboration review

17 websites using “fake personas and misleading email addresses associated with these fake
18 domains.” RingCentral further alleges, among other things, that these posts injured

19 RingCentral by “providing Nextiva with a perfect ‘5-star’ rating or positive review.”

20         9.     The Underlying Lawsuit alleges, among other things, that RingCentral was

21 injured by Nextiva’s allegedly false and fake ratings about both Nextiva and RingCentral.

22 For example, the Third Amended Complaint contains the following allegation:

23 “Defendants . . . posing as ‘Mary Widner’ posted a five star review of Nextiva stating in
24 part that ‘Nextiva’s platform is a dream’.”

25

26

                                                 -3-
       Case 2:21-cv-01087-DJH Document 1 Filed 06/23/21 Page 4 of 9



 1         B.         Insurance Policy

 2         10.        Aspen sold to Nextiva primary insurance entitled Management Liability

 3 Package Policy for Private Companies with a policy number DSUMLP000887-19,

 4 covering the period October 31, 2019 to October 31, 2020 (the “Policy” (attached hereto

 5 as Exhibit A)). The Policy contains limits of liability in the amount of $3,000,000.
 6         11.        The Policy includes Directors & Officers and Entity Liability Coverage,

 7 and contains a section entitled Insuring Agreement C: Entity Liability Coverage, which

 8 obligates Aspen to “pay, on behalf of an Organization, Loss which the Organization [that
 9 is, Nextiva] becomes legally obligated to pay resulting from a Claim first made against

10 the Organization during the Policy Period . . . for a Wrongful Act.”

11         12.        The Policy also defines the following terms, among others:

12               a.      Loss means “the amount the Insured becomes legally obligated to pay

13                       as a result of any Claim, including Defense Costs, compensatory,

14                       punitive, exemplary or multiple damages, judgments, settlements, an

15                       award of pre-judgment and post-judgment interest with respect to

16                       covered damages, and civil fines or civil penalties assessed against an

17                       Insured Person for an unintentional or non-willful violation of law . . . .”

18               b.      Claim means, among other things, “a civil proceeding against an

19                       Insured commenced by the service of a complaint or similar pleading

20                       upon the Insured.”

21               c.      Wrongful Act means, among other things, “any actual or alleged error,

22                       misstatement, misleading statement, neglect, breach of duty, omission

23                       or act committed or attempted by any Insured Persons . . . or with

24                       respect to Insuring Agreement C . . . by the Organization.”

25

26

                                                    -4-
       Case 2:21-cv-01087-DJH Document 1 Filed 06/23/21 Page 5 of 9



 1         13.    The Policy also states that Aspen “shall have the right and duty to defend

 2 any Claim covered by this D&O Coverage Section even if the allegations are groundless,
 3 false or fraudulent.”

 4         C.     Tender of Underlying Lawsuit and Demand for Coverage
 5         14.    Nextiva tendered the Underlying Lawsuit to Aspen on or about December

 6 31, 2019, requesting that Aspen acknowledge coverage and provide a defense of the

 7 Underlying Lawsuit.

 8         15.    Notwithstanding the allegations in the Underlying Lawsuit that Nextiva is

 9 liable to pay damages to RingCentral based on Nextiva’s alleged wrongful acts, Aspen

10 flatly denied coverage on or about January 10, 2020.

11         16.    Aspen took the position that exclusions in its Policy relating to defamation

12 and unfair trade practices remove coverage for any and all causes of action, even if a

13 cause of action provides a wholly independent basis for potential liability. Aspen’s

14 position is erroneous, unsupported by the allegations in the Underlying Lawsuit, and
15 inconsistent with the terms of the Policy, and it irreparably harms Nextiva in its efforts to

16 defend and resolve the Underlying Lawsuit.

17         17.    All applicable conditions precedent to full recovery under the Policy issued

18 by Aspen have been satisfied, waived, or are the subject of estoppel.

19
     IV.   CAUSES OF ACTION
20
                                  FIRST CLAIM FOR RELIEF
21                                    (Breach of Contract)
22         18.    Nextiva realleges and incorporates by reference, as if fully set forth herein,
23 the allegations in each of the preceding paragraphs.
24         19.    The Policy constitutes a valid and enforceable contract of insurance
25 between Aspen and Nextiva.

26

                                                 -5-
       Case 2:21-cv-01087-DJH Document 1 Filed 06/23/21 Page 6 of 9



 1         20.    Defendant breached the contract of insurance it issued to Nextiva by

 2 wrongfully denying insurance coverage, refusing to acknowledge the potential for
 3 coverage, and failing to defend Nextiva against the Underling Lawsuit.

 4         21.    Nextiva has performed all obligations required under Defendant’s Policy,

 5 or is excused from performing such obligations by Aspen’s breach.
 6         22.    As a direct and proximate result of Defendant’s breach of its contract of

 7 insurance, Nextiva has been deprived of the benefits of its insurance coverage with

 8 respect to the Underlying Lawsuit. Nextiva has, therefore, been forced to pay costs and
 9 expenses of defending the Underlying Lawsuit and damages incurred in the Underling

10 Lawsuit that should have been paid by Defendant.

11         23.    Defendant is liable to Nextiva for all damages caused by its breach of

12 contract.

13
                               SECOND CLAIM FOR RELIEF
14                        (Declaratory Judgment on Duty to Defend)
15         24.    Nextiva realleges and incorporates by reference, as if fully set forth herein,

16 the allegations in each of the preceding paragraphs.

17         25.    Under the Policy, Aspen agreed to defend any claim against Nextiva

18 potentially covered by the Policy even if the allegations were groundless, false, or

19 fraudulent.

20         26.    The Underlying Lawsuit was brought against Nextiva during the policy

21 period of Aspen’s Policy and alleges that Nextiva committed covered wrongful acts.

22         27.    Under the Policy, Defendant has an obligation to provide a timely defense

23 against the Underlying Lawsuit until there is a final judgment not subject to appeal.
24         28.    Defendant failed to properly discharge its duty to defend under its Policy.

25         29.    Nextiva has incurred and will continue to incur costs defending the

26 Underlying Lawsuit.

                                                 -6-
       Case 2:21-cv-01087-DJH Document 1 Filed 06/23/21 Page 7 of 9



 1         30.    As a consequence of its failure to defend, Defendant has waived any rights

 2 it may have had to deny coverage, and it is estopped to deny coverage for claims asserted
 3 against Nextiva in the Underlying Lawsuit.

 4         31.    Nextiva is entitled to a declaratory judgment, stating that Aspen is obligated

 5 to timely defend Nextiva in the Underlying Lawsuit.
 6
                                THIRD CLAIM FOR RELIEF
 7                          (Declaratory Judgment on Duty to Pay)
 8         32.    Nextiva realleges and incorporates by reference, as if fully set forth herein,

 9 the allegations in each of the preceding paragraphs.

10         33.    Under the Policy, Aspen undertook to pay on behalf of Nextiva all Loss (as

11 defined in the Policy) that Nextiva becomes legally obligated to pay resulting from a
12 claim first made against Nextiva during the policy period for a wrongful act.

13         34.    Aspen has a duty to pay in full on behalf of Nextiva all loss that Nextiva

14 may become obligated to pay resulting from the Underlying Lawsuit.
15         35.    Defendant has failed to discharge its duty to pay Nextiva, including its duty

16 to acknowledge coverage for the Underlying Lawsuit.

17         36.    Nextiva is entitled to a declaratory judgment confirming Defendant’s

18 obligations under the Policy to Nextiva with respect to the Underlying Lawsuit. Nextiva

19 is entitled to a declaratory judgment, stating that Defendant is obligated to indemnify

20 Nextiva for all loss which Nextiva incurred and is continuing to incur as a result of the
21 Underlying Lawsuit. This obligation is subject only to the policy limit provisions

22 expressly set forth in the Policy.

23
                              FOURTH CLAIM FOR RELIEF
24               (Breach of Implied Covenant of Good Faith and Fair Dealing)

25         37.    Nextiva realleges and incorporates by reference, as if fully set forth herein,

26 the allegations in each of the preceding paragraphs.

                                                 -7-
       Case 2:21-cv-01087-DJH Document 1 Filed 06/23/21 Page 8 of 9



 1         38.    The Policy between Nextiva and Aspen contains an implied covenant of

 2 good faith and fair dealing.
 3         39.    Aspen violated its good-faith obligations by unreasonably denying any

 4 coverage obligations despite unambiguous allegations in the Underlying Lawsuit that

 5 support a potential basis for liability against Nextiva that is wholly independent of any
 6 exclusions in the Policy. Aspen’s unreasonable position denied Nextiva the benefits of

 7 insurance protection, including the security of a timely defense.

 8         40.    Aspen knew that its denial of coverage with respect to the Nextiva’s claim

 9 relating to the Underlying Lawsuit was unreasonable or acted with reckless disregard to

10 the unreasonable nature of its denial of coverage.

11         41.    Aspen’s positions are unreasonable and unfounded and constitute bad faith.

12         42.    Aspen has consistently put its own financial interests ahead of its insured’s

13 interests. Despite repeated requests for defense support from its insured, particularly

14 during the most intense periods required for Nextiva’s defense, Aspen has refused to
15 acknowledge the potential for Nextiva’s liability based on the allegations in the

16 Underlying Lawsuit or to undertake a reasonable investigation that would confirm that

17 Nextiva faces potential liability in the Underlying Lawsuit that is independent from any
18 exclusions in Aspen’s Policy.

19         43.    Nextiva has suffered damages as a result of Aspen’s breaches of the

20 implied covenants.
21         44.    Nextiva is entitled to all damages proximately caused by the breach, or that

22 were in the contemplation of Nextiva and Aspen at the time they entered into the Policy.

23
                                  FIFTH CLAIM FOR RELIEF
24                                     (Legal Expenses)
25         45.    Nextiva realleges and incorporates by reference, as if fully set forth herein,

26 the allegations in each of the preceding paragraphs.

                                                 -8-
        Case 2:21-cv-01087-DJH Document 1 Filed 06/23/21 Page 9 of 9



 1         46.    As a direct and proximate result of Aspen’s breach of its contracts of

 2 insurance, Nextiva has been forced to incur the costs of attorneys’ fees and other
 3 expenses in order to prosecute this action.

 4         47.    Nextiva is entitled to its attorneys' fees and other costs and expenses

 5 incurred in prosecuting this action pursuant to A.R.S. § 12-341.01 and other applicable
 6 law.

 7 V.      REQUEST FOR RELIEF
 8         Nextiva respectfully requests that the Court enter judgment in its favor and against

 9 Aspen as follows:

10         A.     Finding the Defendant is in breach of its contractual duties under the Policy

11 and under the covenant of good faith and fair dealing implied therein;
12         B.     Finding the Defendant owes Nextiva a duty to defend and to pay;

13         C.     For all compensatory and consequential damages to which Nextiva is

14 entitled;
15         D.     For pre- and post-judgment interest;

16         E.     For attorneys’ fees, costs, and expenses incurred in the prosecution of this

17 action; and
18         F.     For such other and further relief as the Court deems just and proper.

19                                DEMAND FOR JURY TRIAL
20         Nextiva requests a trial by jury on all issues so triable.

21   Dated: June 23, 2021            PERKINS COIE LLP

22
                                     By: /s/Karin Scherner Aldama
23                                       Karin Scherner Aldama (#023816)
                                         2901 North Central Avenue, Suite 2000
24                                       Phoenix, Arizona 85012-2788
                                         KAldama@perkinscoie.com
25
                                         Attorneys for Plaintiff Nextiva, Inc.
26

                                                  -9-
     64301.0009\152861906.2
